AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty CasejModified)                                                                              Page   I Ill
                                                                                                                                                           of



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       V.                                       (For Offenses Committed On or After November I, I 987)



                         Moises Diaz-Ruiz                                       Case Number: 2:19-mj-11101

                                                                                Federal De
                                                                                Defendant's Attofney              ti t1 ,,--
                                                                                                              ..,·"'ii!!!-
                                                                                                                  ~,
                                                                                                                  ~'. ,,.'l\ilt Ii         0
                                                                                                                                , ..,_.,,. ·i"r

REGISTRATION NO. 90928298
THE DEFENDANT:                                                                                                OCT 2 1 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 •     was found guilty to c?unt(s)
       d~a~~~~~
                                                                                               er,,.,~ ,
                                                                                                              r\'i l~l,-c'r (),
                                                                                                                                            -
                                                                                                                                             c;'{JBf'y' I
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count( s)
                                               -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:



 IZI
                            X        TIME SERVED

       Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                           D _ _ _ _ _ _ _ _ days


 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        MondaL October 21, 2019
                                                                        Date of Imposition of Sentence
                                ,....,.----")
                 '\
            ''f'I.~
             ,·,./                \_/- ~-
Received \ ~ { - ~                   \ {\ ,     .
              DUSM




Clerk's Office Copy                                                                                                                     2:19-mj-11101
